Case 20-12168-CSS   Doc 1084-3   Filed 06/03/21   Page 1 of 2




            Exhibit C
                  Case 20-12168-CSS         Doc 1084-3        Filed 06/03/21       Page 2 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                              )           Chapter 11
                                                        )
    TOWN SPORTS I NTERNATIONAL,                         )           Case No. 20-12168 (CSS)
    LLC, et al.,1                                       )
                                                        )
                                                        )           (Jointly Administered)
                               Debtors.                 )
                                                        )            Related Docket No. ____


                  ORDER GRANTING MOTION FOR RECONSIDERATION OR
                   CLARIFICATION OF THE COURT’S MAY 20, 2021 ORDER

             Upon consideration of the Motion of Town Sports International Holdings, Inc. for

Reconsideration or Clarification of the Court’s May 20, 2021 Order (the “Motion for

Reconsideration”), and any responses thereto, and finding that the Motion has been properly

noticed and just cause exists for the relief requested in the Motion;

             IT IS HEREBY ORDERED THAT:

             1.    The Motion is GRANTED as set forth herein.

             2.    A hearing on the Motion for Reconsideration will be held on _______________,

2021, at ____ a.m./p.m.



Dated: ______________, 2021
                                                        _______________________________________
                                                        The Honorable Christopher S. Sontchi
                                                        United States Bankruptcy Judge




1
 The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The
mailing address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York
10523. Due to the large number of debtors in these cases, for which the Debtors have requested joint
administration, a complete list of the Debtors, the last four digits of their federal tax identification numbers,
and their addresses are not provided herein. A complete list of such information may be obtained on the
website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/TownSports, or by contacting
counsel for the Debtors.
